The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claims 16-19, 21 and 24-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for at least one of the organic Bi(III) compound or the sulfur source have a water solubility at 20 °C of less than 5 grams /100 ml, does not reasonably provide enablement for an indicator in which this requirement is not met.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims. In the instant specification paragraph [0016] of the instant specification teaches that generally, the indicator formulations of the present disclosure include an indicating composition dispersed in water.  The indicating composition comprises an organic Bi(III) compound; a sulfur source; a carbonate salt, and strontium hydroxide.  At least one of the organic Bi(III) compound and the sulfur source has solubility in water at 20 °C of less than 5 grams/100 ml.  Instant paragraph [0022] teaches that although a variety of both organic Bi(III) compounds and sulfur sources may be used, these materials should be selected such that at least one of the organic Bi(III) compound or the sulfur source be relatively insoluble in water.  For example, at least one of the organic Bi(III) compound or the sulfur source should have solubility in water at 20 °C of less than 5 g/100 ml, e.g., less than 2 g/100 ml, less than 1 g/100 ml, or even less than 0.5 g/100 ml.  Instant paragraph [0028] teaches that the compositions are made by forming a paste and milling the paste for a period of time.  That is the only method in which the compositions are taught as being made.  There are no examples presented in which both the .  
Claim 30 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In claim 30, “the indicator formulation” does not have proper antecedent basis in claim 16.  
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 16-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,736,982 in view of Landgrebe (US 2014/0370604). Claims 16-30 are broader than the patented claims in every respect except the requirement that a substrate be present.  As noted above Landgrebe teaches compositions that are similar to the instantly claimed compositions.  Paragraph [0024] of Landgrebe teaches that the compositions can be coated on a substrate and dried with examples of suitable substrates given.  Paragraph [0028] of Landgrebe teaches that for testing/use, the compositions were coated on a substrate (backing) and dried.  Paragraphs [0036], [0041] and [0043]-[0044] teach that other compositions were also coated and dried.  It would have been obvious to one of ordinary skill in the art at the time the application was filed to place the patented composition on a substrate as taught by Landgrebe because of the ability to use them in that way as taught by Landgrebe.  
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additionally cited art teaches bismuth and sulfur containing compounds in a sterilization indicator.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arlen Soderquist whose telephone number is (571)272-1265. The examiner can normally be reached 1st week Monday-Thursday, 2nd week Monday-Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571)272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARLEN SODERQUIST/Primary Examiner, Art Unit 1797